 In the Matterof ALUMINUM COMPANY OF AMERICAandALUMINUMEMPLOYEES ASSOCIATIONIn the Matter of ALUMINUM COMPANY OF AMERICA AND ITS WHOLLY-OWNED SUBSIDIARY,CAROLINA ALUMINUMCOMPANYandINTERNA-TIONAL UNION,ALUMINUM WORKERS OF AMERICACases Nos. R-1020 and R-1021, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 16, 1939On July 28, 1939, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Fourth Direc-tion of Election,' in the above-entitled proceeding.The FourthDirection provided that a run-off election be held within fifteen (15)days from the date of the Fourth Direction of Election, among theproduction and maintenance employees, time checkers, and weighclerks of the Aluminum Company of America and Carolina Alumi-num Company, its wholly owned subsidiary, at the Alcoa Works, onthe pay roll for the week including February 1, 1938, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, excluding, however, supervisors and officeemployees, watchmen, guards, office janitors, farm and dairy em-ployees, and those who had since quit or had been discharged forcause, to determine whether or not they desired to be represented bythe International Union, Aluminum Workers of America, affiliatedwith the Committee for Industrial Organization, for the purpose ofcollective bargaining.On August 9, 1939, the Board issued a Supplemental Decisionand Amendment to the Fourth Direction of Election 2 granting anextension of fifteen (15) days for the holding of the election, butdenying the request of the Aluminum Employees Association, hereincalled the Association, for a place on the ballot of the run-off elec-113 N. L. R. B. 82.114 N.L. R. B. 318.15 N. L. R. B.,No. 42.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.On August 23, the Board, having been advised by the RegionalDirector that it would be impossible to hold the election withinthe time limit provided, issued a Second Amendment to the FourthDirection of Election 3 granting an additional five (5) days withinwhich to conduct the election.On August 29, the Board issued aSupplemental Decision and Order,4 in which it overruled the Associa-tion's protest to the Supplemental Decision and Fourth Direction ofElection, and to the Supplemental Decision and Amendment to theFourth Direction of Election, but granted the Association's requestthat it be permitted to have its representatives and watchers presentat the designated voting place during the time of the balloting, andto have its representatives present when the votes were counted.Pursuant to the Supplemental Decision and Fourth Direction ofElection, as amended, an election by secret ballot was conducted onAugust 31, 1939, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent forthe Board.Full opportunity was afforded to all parties to thisinvestigation to participate in the conduct of the election and tomake challenges.Thereafter, on September 1, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, herein called the.Regulations, issued and duly served upon the parties to the pro-ceedings his Election Report on the ballot.On September 7, 1939, the Association filed with the Board a pro-test to the election of August 31, 1939, in which it objected to theelection on the grounds that the Board: (1) failed to place theAssociation on the run-off ballot of August 31, 1939; (2) refused tochange the stipulated February 1, 1938, eligibility date in order toallow employees presently employed, but who were not on the payroll of February 1, 1938, to participate in the election proceeding;(3) failed to act promptly on the Association's petition for certifi-cation of representatives, and occasioned a further delay by settingaside the first election on the ground that it was inconclusive.5While, in accordance with Article III, Section 9, of the Regula-tions, such objections should have been filed with the Regional Direc-tor within five (5) days of the issuance of his Election Report, theBoard has considered these objections on their merits. It does notappear to the Board that they, raise substantial and material issueswith respect to the conduct of the ballot, and, accordingly, the Asso-314 N. L. R. B. 319.4 14 N. L. R. B. 319.5The grounds on which the Board set aside the first election are stated in its Supple-mental Decision and Second Direction of Election.12 N. L.R. B. 237. ALUMINUMCOMPANY OF AMERICA415ciation'sprotest to the election of August 31, 1939, is herebyoverruled.'As to the balloting and its results, the Regional Director reportedas follows :Total numbereligible______________________________________3,945Total ballotscast_________________________________________3,344Totalnumber ballotscast forInternational Union, AluminumWorkers ofAmerica, affiliatedwith the C. I. O.__________ 1,707Totalnumberballotscastagainst InternationalUnion,AluminumWorkers ofAmerica, affiliatedwith the C.I.O._ 1,602Total number challenged ballots___________________________11Total number void ballots________________________________6Total number blank ballots________________________________18By virtue of and pursuant to the power vested in the Board bySection 9 (c) of the National Labor Relations Act and pursuant toArticle III, Sections 8 and 9, of the Regulations,IT is HEREBY CERTIFIEDthat International Union, Aluminum Work-ers ofAmerica, affiliated with the Committee for IndustrialOrgani-zation, has been designated and selected by a majority of the produc-tion and maintenance employees, time checkers, and weigh clerks ofthe Aluminum Company of America and Carolina Aluminum Com-pany, its wholly owned subsidiary, at the Alcoa Works, excludingjanitors, and farm and dairy employees, as their representative forthe purposes of collective bargaining and that, pursuant to Section9 (a) of the National Labor Relations Act, International Union,Aluminum Workers of America, affiliated with the Committee forIndustrial Organization, is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. WfLIAM M. LF.ISERSON took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.O The objection that the Board occasioned delay in its conduct of the proceeding israised for the first time.The other objections to the election were heretofore consideredand overruled,for stated reasons, in previous supplemental decisions.See 13 N. L. R. B.79, 14 N. L. R. B. 318,14 N. L. R. B. 319.